Case 3:17-cv-00463-CHB-CHL Document 25 Filed 08/19/19 Page 1 of 3 PageID #: 552


                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE, DIVISION
                   CIVIL ACTION NO. 3:17-CV-463-CHB             19 AUG 19   PH I: 02·
DARRYL·:G. GRIGSBY                                               PETITIONER

v.
DON BOTTOM, WARDEN
NORTHPOINT TRAINING CENTER                                       RESPONDENT
 'c




          MOTION TO REDOCKET/REOPEN tASE. TO ALLOW BELATED
               OBJECTIONS. TO STAY OR HOLD- IN ABEYANCE
      COMES NOW, the Petitioner, Darryl G. Grigsby, Pro Se, and
heieny ask permission, for his case t6 be sent bacik placed back
on the Court Docket. To allow Petitioner to file belated Objec-·
tions. To Stay or Hold in ~beyance his case tolling the time. In
Petitioner's case, there are two exhuated claims and one claim
                                      \       .




the Majistrate Judge claims not exhausted pursuant to Petitioner's
Habeas petition pursuant to 28 U.S.C. ~2254.
      Petitioner submits that his attorney failed to advise him
and- notify him of the objections prior to the Court~di~missing
the case. Counsel failed to submit objections, nor provided a
copy of the Report and Recommendations, in order for Petitioner
to file his own Objections, thus, the Court adopted the Recommen-
dations, denying the petition, although it was a mixed Petition;
two claims the Magistrate concluded two arguments "The undersigned
finds th~t this clai~ is no~ procedurally defaulted.·
Case 3:17-cv-00463-CHB-CHL Document 25 Filed 08/19/19 Page 2 of 3 PageID #: 553



      fetitioner submits that the one argument that the Magistrate

claims to be procedurally barred, is contexturally incorrect. This
issue and other ~bjections will be addr~ssed.
      Petitioner further ask that the Court hold his case in abeyance
or Stay- his c:a=se, or toll all times to allow Petitioner to exhaust
all remedies availabie to him.
      In the ·interest of justice, fairness and comple~eness, it is
            /.
necessary for Petitioner to be allowed_ to enlarge the record, apd
to cbrrect the report and recommendations by the Magistrate Judge,
by allowing belated Objections, that will clear up the claim that
is reportedly procedurally barred, which was not the argument but
a add on or subargument, which can be either dropped or allowed
to exhaust in the state court~
      WHEREFORE, Petitioner prays that this Court will Reopen or
Redocket the ~ase, allow Petitioner permission to file belated
objections, and for the.court to Stay, Hold in Abeyance, and toll
the running of time . . The Petitiotier ask for _this and all oth~r
just and proper relief to which Petitioner·appear to be entitled
to under the law.
                                          Re~pectfully Submitted,


                                          .£1, ~
                                          Dar/f.t'~ ~ y     #214497
                                                                         .
                                          North~oint Training Center
                                          P.O. Box 479
                                          Burgin, KY 40310
Case 3:17-cv-00463-CHB-CHL Document 25 Filed 08/19/19 Page 3 of 3 PageID #: 554



                    NOTICE & CERTIFICATE OF SERVICE
      Please take notice that the foregoing Motion to Redocket/
Reopen case~ To allow Belated Objections. To Stay or Hold in
Abeyance, was filed to the Clerk of the U.S. District Court in
Louisville, on this 13th day of August, 2019; to be filed and
heard at the Court's earliest time and convenience. I hereby
certify that a tru~ and accurte copy of the same wa~ mailed pos-
tage prepaid by first class ~ail on thi.s 13th day of August, 2019
to the following: Hon. James Harvey, Assistant Attorney General,
Office of Criminal Appeals, 1024 Captial Center Drive, Frankfort,
Kentucky 40601; Hon Don Bottom, Warden, NTC, P.O. Box 479, Burgin,
Kentucky 40310.


                                          B    ✓~ ·,
                                          5a.f;~~Wi~         #214497
                                                                      .·.
                                          Petitioner, Pro Se
                                          Northpoint Training Center
                                          P.O. Box 479
                                          Burgin, KY 40310
